I concur in Judge Gorman's well-reasoned opinion. Restitution must be decided at sentencing. As a trial judge, many times I did exactly what the judge did here — leave it to the probation department to figure out the amount, with the caveat that either party could request a hearing if the amount was disputed. But we now learn that the statute simply prevents that procedure. The proper course is to continue the sentencing hearing until the amount of restitution can be determined.
And medical bills alone do not prove economic loss — were they paid by insurance, written down, or written off? The victim here presented nothing to show his actual economic loss. *Page 453